Citation Nr: 1539122	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-12 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic fatigue, to include as due to a qualifying chronic disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965 and from November 1990 to September 1991, including service in Southwest Asia from January 11, 1990 through August 1, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a disability manifested by chronic fatigue as a result of his service in Southwest Asia during the Gulf War.  In addition, he has submitted letters from the Office of the Assistant Secretary of Defense, notifying him that his unit was near Khamisiyah, Iraq and that he may have been in an area where brief, low level exposure to nerve agents occurred during demolition operations between March 10 and March 13, 1991.

He was afforded a VA Gulf War examination in June 2010, at which time he reported a mid-1990s onset of chronic fatigue, feeling tired all the time and tiring after any exertion such as climbing stairs or manual work.  He described his usual occupation as a full-time repographics coordinator.  The examining physician concluded that the Veteran's reported fatigue was less likely as not due to Gulf War syndrome and instead related to age, deconditioning, and overall wear and tear.

In his July 2010 notice of disagreement, the Veteran asserted that his fatigue was "just written off by age, wear and tear, etc." and that the "examiner failed to provide an explanation as to why my chronic fatigue was not related to my service in the Gulf War region."  The Board agrees that an additional examination is warranted.  
Among the regulatory criteria required for establishing service connection for a qualifying chronic disability based on status as a Persian Gulf veteran is a determination that such disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  38 C.F.R. § 3.317(a)(ii).  Moreover, the VA disability examination worksheet for "Gulf War Guidelines Examination" (located on the VA C&P Rating Job Aids intranet page) notes that examiners "will also need to request more laboratory tests and specialists' examinations than average in these cases."  The Gulf War Guidelines further indicate that laboratory test results are needed to determine whether any abnormal findings are associated with a known clinical diagnosis. 

Unfortunately, it appears that laboratory studies were not conducted during the June 2010 VA examination.  However, July 2009 records from the Veteran's private physician, G. Lewis, M.D., diagnosed hypothyroid and a June 2012 VA primary care note indicated that a workup for chronic fatigue was pending.  Based on the foregoing, the AOJ should obtain any outstanding private or VA treatment records and arrange for an additional VA Gulf War examination to determine whether the reported chronic fatigue is attributable to a diagnosed illness, undiagnosed illness, or a medically unexplained chronic multisymptom illness. 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance form the Veteran, obtain the following records:

a) All treatment records from the Orlando VA Medical Center (VAMC), including the Lake Baldwin Community Based Outpatient Clinic (CBOC), dated prior to July 2009 and since June 2012;
b) ongoing treatment records from G. Lewis, M.D., since January 2010; and
c) any other medical records that tend to demonstrate an onset of chronic fatigue since the mid-1990s as reported by the Veteran.

2.  After any outstanding medical records are obtained and associated with the claims file, the Veteran should be afforded an additional VA Gulf War examination in accordance with the pertinent Compensation and Pension (C&P) examination guidelines to determine whether the reported chronic fatigue is a qualifying chronic disability due to an undiagnosed illness or a medically unexplained chronic multisystem illness.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail and associated with the examination report.  Because a prior laboratory study revealed hypothyroid, laboratory studies should be conducted unless contemporaneous laboratory reports are received with the private or VA treatment records.

Following a review of the claims file and examination, the examiner should respond to the following:

a) Does the Veteran have a diagnosed disability manifested by chronic fatigue?
b) Is it at least as likely as not (a 50 percent probability or more) that any diagnosed disability manifested by chronic fatigue had its onset in service or is otherwise related to the Veteran's active duty service?
c) If chronic fatigue is not due to a diagnosed illness or disease, does the chronic fatigue (and any other chronic symptoms identified) represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisystem illness that is defined by a cluster of signs or symptoms?  If so, the examiner should describe the extent to which the illness has manifested.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.  In addition, the absence of evidence of treatment in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion regarding the claimed disorder.

A medical analysis and rationale are to be included with all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3.  After completion of the above and any additional development deemed necessary, re-adjudicate the issue of entitlement to service connection for chronic fatigue.  If the benefit sought on appeal remains denied, furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




